Citation Nr: 1609622	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  10-08 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a back disability.



REPRESENTATION

Veteran represented by:	Michael D.J. Eisenberg, Esq.



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from April 1945 to July 1945 and from March 1946 to September 1947.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).

In March 2014, the Veteran and witnesses testified at a hearing before a Decision Review Officer (DRO).  In January 2015, the Veteran testified at a hearing before the undersigned.  Transcripts of these hearings are of record.  

In April 2015, the Board reopened and remanded the claim for further evidentiary development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran has alleged, in part, that his back disability is related to an in-service injury.  In April 2015, the Board remanded the Veteran's claim to obtain a clarifying opinion regarding whether the Veteran's current back disability is related to his active service.  The pertinent remand directive instructed the reviewing clinician to give a complete rationale for any opinion provided and to consider certain identified pieces of evidence in the course of his or her claims file review.

In May 2015, the May 2014 VA examiner provided an opinion that it was less likely than not that the Veteran's current back disability is related to his active service.  As rationale, she stated that the Veteran did not claim his back condition was related to a fall in service and that he believed it was due to his leg length discrepancy.  She also referred to her August 2014 addendum opinion that stated that there was no evidence in the claims file or in the Veteran's interview suggesting that an injury to the back occurred after a reported fall on the USS Tolvana.  The physician indicated that she had reviewed the Veteran's claims file for the original examination and that for the May 2015 clarifying opinion she reviewed her May 2014 examination report and August 2014 addendum opinion.

The Board concludes that the May 2015 opinion does not substantially comply with the Board's prior remand directives and is also an inadequate opinion.  Specifically, it does not appear that the physician reviewed the claims file again in conjunction with the request for a clarifying opinion.  As a result, it is unclear whether she adequately considered the documents identified by the Board as warranting attention.

Moreover, her rationale is in part based on a finding that the Veteran did not claim that his back condition was related to a fall during service.  Although the Veteran may not have specified such upon examination, he has alleged during the course of the appeal that his current back disability may be related to an in-service fall.  Specifically, he has reported that he injured his back while on the USS Tolvana.  He testified at the January 2015 Board hearing that he was sawing a life raft to let it fall into the sea, when he fell several feet (six to fifteen feet).  He reported being carried to sick bay, but not receiving treatment due to a lack of a doctor and/or equipment, and being returned to his quarters.  He indicated that he was on light duty for a month.  Board Hearing Tr. at 7-9.

The Veteran is competent to describe the circumstances of his service, including experiencing a fall therein.  Service personnel records reflect that he was stationed aboard the USS Tolvana from July to December 1946.  An October 1946 "Full Department Repair List" indicates that life rafts on the ship were damaged and some items had broken free and needed repair.  Therefore, for purposes of this remand, the Board also finds that his statements regarding such a fall are credible.  Since the VA physician's opinion does not sufficiently consider the Veteran's lay testimony regarding the fall, it is insufficient for the Board to rely on in reaching a determination regarding the Veteran's claim. 

As the May 2015 VA addendum opinion does not substantially comply with the Board's remand request and is not adequate, remand for another opinion is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the Veteran's claims folder to a clinician other than the clinician who provided opinions in May 2014, August 2014, and May 2015, to provide a supplemental medical opinion in this case.  The claims folder and copies of all pertinent records must be made available to the examiner for review. 

The reviewing clinician should provide an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran's current back disability is causally related to active service, including to a fall therein.

For purposes of this opinion, the clinician should accept as true the Veteran's lay statements that he experienced a fall during service and injured his back at that time.

The clinician should also consider the entire claims file to include a) the Veteran's reported fall in service, b) the December 1959 VA examination report which is negative for a back disability, c) the Veteran s post-service employment of working with heavy machinery and in coal mines, d) the Veteran's statements in 1993 that his hip disability caused pain in his back, e) the post service evidence of obesity, f) the Veteran's leg length discrepancy and the level of the Veteran's disability as it relates to his age.

A complete rationale must be provided for all opinions rendered.  If the reviewing clinician cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied provide the Veteran and his attorney with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

